Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Telephone discussion
Examiner Garner called Mr. Scholz, Reg. No. 58,024, on March 4, 2022 to request a Terminal Disclaimer.  Mr. Scholz stated he would need to talk to the client.  Mr. Scholz responded on March 4, 2022 by e-mail indicating that the claims were not sufficiently similar to warrant a double-patenting rejection.  Examiner Garner reconsidered the claims of the parent applications in light of applicant’s response.  Examiner Garner is persuaded that the terminal disclaimer is not required.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art or record includes Higgins et al., US 2019/0043306 A1 (hereinafter Higgins), Paulsen et al., US 2010/0106611 A1 (hereinafter Paulsen), Donald et al., US 2003/0022719 A1 (hereinafter Donald), and Walker et al., US 2006/0211493 A1 (hereinafter Walker).
Higgins discloses tracking the sources of various funds transferred into the system as such funds are transferred between various system components (Higgins [0013]).  In these embodiments, when funds are transferred into the system from a funding source, the system tracks the identity of the source where such funds originated. Moreover, as the funds are transferred from one account of one system component to another account of another system component, the system continues to track the identity of the source of such transferred funds 
Paulsen discloses a system for monitoring a compulsive spending behavior of a customer (Paulsen [0015]).  The system includes a processor and a memory, and the processor is configured for:  (1) storing, in the memory, information associated with each of one or more requests from the customer to conduct financial transactions with a merchant, the information comprising an amount of funds; (2) receiving a new request comprising a new amount of funds to conduct a financial transaction with the merchant; (3) in response to receiving the new request, retrieving a total amount of funds stored in the memory; (4) comparing a sum of the total amount of funds and the amount of funds in the new request with a pre-determined acceptable limit; and (5) in response to the sum exceeding the pre-determined acceptable limit, notifying one or more of the customer, a payment source associated with the customer, or the merchant that the pre-determined acceptable limit has been exceeded (Paulsen [0015]).  In a particular embodiment, the information stored in the memory further comprises a date on which each request was received by the merchant; and the processor is further configured for comparing the sum of the total amount of funds stored in the memory within a particular time period and the amount of funds in the new request with the pre-determined acceptable limit (Paulsen [0015]).  Paulsen fails to disclose:  determine whether a win amount satisfies one or more funds quarantine criteria, removing at least a portion of the win amount satisfying the one or more funds quarantine criteria from access by one or more wallets associated with a user account, storing the removed at least a portion of the win amount as a quarantined fund amount in a quarantine wallet associated with the user account, setting a release time for the quarantined funds amount in the quarantine wallet, and performing a transfer of the quarantined funds amount to the one or more wallets based on satisfying the release time.
Donald discloses a system for regulating gambling and a smart card for use in the system which includes (a) identifying a person; (b) issuing a person with a smart card having clock means or clock reader means with the capability of determining a time period and having a purse associated with the clock or clock reader being able to limit an electronic value input and/or output from the purse on the smart card for a predefined period; (c) setting a maximum input and/or output limit for a predefined period; (d) providing one or more gaming venues having card readers able to interact with the smart cards; and (e) providing linkage to financial sources for electronically transferring verifiable funds to the smart card which are able to be selectively transferred to a gaming venue when the user wishes to undertake a gambling activity; whereby the person can use the smart card to undertake gambling at regulated gambling establishments and have the total amount of accessible funds limited throughout all the regulated gambling establishments for a set period (Donald [Abstract]).  An application is installed into a smart card chip which regulates the amount that can be deposited into the player's smart card purse and spent within any given month or other fixed period of time (Donald [0079]).  However, winnings do not affect the regulated maximum amount that may be deposited onto the regulated ABC smart card for gambling in any given month (Donald [0074]).  Thus, Donald fails to disclose determine whether a win amount satisfies one or more funds quarantine criteria, removing at least a portion of the win amount satisfying the one or more funds quarantine criteria from access by one or more wallets associated with a user account, storing the removed at least a portion of the win amount as a quarantined fund amount in a quarantine wallet associated with the user account, setting a release time for the quarantined funds amount in the quarantine wallet, and performing a transfer of the quarantined funds amount to the one or more wallets based on satisfying the release time.
It is believed that many people lack self-control over their gambling behavior (Walker [0007]).  To curtail problem or compulsive gambling, some states, through legislation and/or regulation, now require casino operators to manage or consult "self-exclusion" lists of players 
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest the claimed invention for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/WERNER G GARNER/Primary Examiner, Art Unit 3715